IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42646

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 647
                                               )
       Plaintiff-Respondent,                   )   Filed: August 18, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
CHRISTOPHER MATTHEW THOMAS,                    )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Orders denying motions for credit for time served, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Brian R. Dickson,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Ted S. Tollefson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

MELANSON, Chief Judge
       Pursuant to a plea agreement, Christopher Matthew Thomas pled guilty to delivery of a
controlled substance. I.C. § 37-2734(a). In exchange for his guilty plea, additional charges were
dismissed. The district court sentenced Thomas to a unified term of ten years, with a minimum
period of confinement of three years, and retained jurisdiction. Following successful completion
of his retained jurisdiction, the district court suspended Thomas’s sentence and placed him on
probation. Thomas filed a motion for credit for time served. The district court denied the
motion, concluding that Thomas received all credit to which he was entitled.
       Thomas violated the terms of his probation, and the district court revoked Thomas’s
probation but reduced his sentence to a unified term of eight years, with a minimum period of
confinement of three years. Thomas received credit for 467 days served. Thomas moved the



                                               1
district court for additional credit for time served, but the district court denied the motion.
Thomas appealed. While his appeal was pending, Thomas filed a third motion for credit for time
served with the district court, claiming he was entitled to an additional 260 days he served as
discretionary jail time. Thomas’s appeal was suspended pending the outcome of his third
motion. The district court denied Thomas’s third motion because the 260 days he sought credit
for were discretionary jail time.
       On appeal, Thomas challenges both of the district court’s orders denying his motions for
credit for time served. Whether a sentencing court has properly awarded credit for time served
to the facts of a particular case is a question of law, over which the appellate courts exercise free
review. State v. Vasquez, 142 Idaho 67, 68, 122 P.3d 1167, 1168 (Ct. App. 2005).
       On appeal, Thomas contends that the 2015 amendments to I.C. §§ 18-309 and 19-2603,
relating to motions for credit for time served, are retroactive. Thomas’s appeal regarding credit
for time served was suspended pending the Idaho Supreme Court’s decisions in State v. Leary,
___ Idaho ___, ___ P.3d ___ (2016) and State v. Taylor, ___ Idaho ___, ___ P.3d ___ (2016). In
those cases, the Idaho Supreme Court held that the 2015 amendments were not retroactive.
Mindful of the holding in Leary and Taylor, Thomas asserts that he is entitled to credit for the
260 days of discretionary jail time. The district court correctly applied the law in effect at the
time Thomas filed his motions for credit for time served. Thomas was not entitled to credit for
time served as a condition of his probation or discretionary jail time. Thomas has failed to show
the district court erred. Accordingly, the district court orders denying Thomas’s motions for
credit for time served are affirmed.
       Judge GRATTON and Judge HUSKEY, CONCUR.




                                                 2